Name: Commission Regulation (EC) No 2932/95 of 19 December 1995 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency
 Type: Regulation
 Subject Matter: marketing;  trade policy;  plant product;  Europe;  cooperation policy
 Date Published: nan

 No L 307/ 18 EN Official Journal of the European Communities 20 . 12. 95 COMMISSION REGULATION (EC) No 2932/95 of 19 December 1995 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency ( 1 ) and 12 (4) of Commission Regulation (EEC) No 1068/93 (7), as last amended by Regulation (EC) No 2853/95 (8) notwithstanding the advance fixing of the rate for the payment of the purchase price in accordance with Articles 13 to 17 of the said Regulation ; Whereas the time limits for the successful tenderer to take over and export the tobacco should be fixed, having regard in particular to the quantities involved, experience gained and the requirements of sound financial manage ­ ment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3389/73 (% as last amended by Regulation (EC) No 3477/93 (6), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; whereas Article 5 ( 1 ) fixes the amount of the security applicable ; whereas account should be taken of the trend since then as regards the market and export refunds ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the cost of storage, an invitation to tender should be opened for the sale of the tobacco for export, without refund ; Whereas payment for all the lots is made before the tobacco is taken over ; whereas it should be laid down that, at the request of the successful tenderer, the security is to be released progressively as the quantities of tobacco removed are exported ; Whereas experience has shown that a short time limit can be set and whereas there should therefore be a derogation from Article 3 of Regulation (EEC) No 3389/73 as regards the time limit of 45 days between the date of publication of the notice in the Official Journal of the European Communities and the date fixed for the submission of tenders, which should be reduced to 20 days ; Whereas, in view of the special features of the tobacco sector, the operative events for the conversion rates should be the payment of the purchase price in the case of successful tenders and the publication of the notice of invitation to tender in the case of securities ; whereas, therefore, there should be a derogation from Articles 10 Article 1 Four lots of baled tobacco from the 1990 until 1992 harvest, held by the Greek intervention agency, with a total weight of about 1 204 tonnes, broken down as shown in the Annex hereto, shall be sold for export. The quan ­ tity on sale shall be specified in the notice of invitation to tender. The Commission shall give notice of the sale of the lots in the notice of invitation to tender to be published in the Official Journal of the European Communities, C series. Article 2 The sale shall take place in accordance with the tendering procedure laid down in Regulation (EEC) No 3389/73, subject to the provisions of this Regulation . Article 3 The time limit for the submission of tenders at the head ­ quarters of the Commission of the European Commun ­ ities shall be indicated in the notice of invitation to tender. Notwithstanding Article 3 of Regulation (EEC) No 3389/73, the notice of invitation to tender may be published in the Official Journal of the European Communities at least 20 days before the date fixed for the submission of tenders. (') OJ No L 94, 28. 4. 1970, p. 1 . (2) OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . n OT No L 345, 15. 12 . 1973, p. 47. 0 OJ No L 108 , 1 . 5. 1993, p. 106. 8) OJ No L 299, 12. 12. 1995, p. 1 .(6) OJ No L 317, 18 . 12. 1993, p. 30 . 20 . 12. 95 EN Official Journal of the European Communities No L 307/19 Article 4 The time limit referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for the successful tenderer to take over the entire quantity of tobacco shall be the end of the third month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities. Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must be lodged, for the tobacco stored in Greece, with and in the name of the Dieuthinsis Diachirisis Agoron Georgikon Proionton (DIDAGEP), Acharnon 241 , GR-10438 Athens. 2 . The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the tendering proce ­ dure . The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the secu ­ rity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 of the said Regulation has been furnished. Article 6 Notwithstanding Article 4 (2) of Regulation (EEC) No 3389/73, the price per kilogram of tobacco tendered must be expressed in ecus per kilogram. Notwithstanding the first sentence of Article 5 ( 1 ) of Regulation (EEC) No 3389/73, the amount of the security shall be ECU 0,85 per kilogram of baled tobacco. Article 7 Notwithstanding Articles 10 ( 1 ) and 12 (4) of Regulation (EEC) No 1068/93 , the operative event for the agricultural conversion rate applied shall be :  for the payment for successful tenders : payment of the purchase price,  for the amount of the security : the publication of the notice of invitation to tender in the Official Journal of the European Communities. Take-over may be staggered. Article 8 Notwithstanding Article 10a ( 1 ) of Regulation (EEC) No 3389/73, the customs export declaration must have been accepted within 12 months of the time limit fixed in Article 4. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995 . For the Commission Franz FISCHLER Member of the Commission No L 307/20 EN Official Journal of the European Communities 20 . 12. 95 ANNEX Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Katerini 1991 D1DAGEP 53 393 2 Katerini 1990 DIDAGEP 261 117 3 Kaba Koulak Classic 1991 1992 DIDAGEP 238 241 269 177 4 Elassona 1992 DIDAGEP 381 823